Penoyar, A.C.J.
¶28 (dissenting)— I respectfully dissent. My fundamental disagreement with the majority is that it bases the conclusion that Crawford’s trial counsel was ineffective on what was preserved in the record and does not consider what nonrecord information Crawford’s trial counsel had when deciding whether to contest the comparability of Crawford’s Kentucky offense. In some cases, it is possible to evaluate counsel’s effectiveness just from the record, as where the attorney offers a defective jury instruction. In other cases, such as a decision not to offer some available witness, the decision may have been controlled by something entirely outside of the record. For example, defense *799counsel may know of the witnesses’ extensive criminal record or conflicting statements so that it is eminently sensible to not offer the witness. Here, the decision not to contest the comparability of the Kentucky conviction may well have been controlled by counsel’s knowledge of other information available to the prosecutor that would have made contesting comparability fruitless. To me, Crawford has not carried his burden of showing that his counsel was ineffective.
¶29 Our inquiry is into the possible ineffective assistance of Crawford’s counsel. Crawford argues that his counsel was ineffective for not contesting the comparability of Crawford’s Kentucky sex abuse I conviction to the Washington crime of first degree child molestation. Whether additional information from the Kentucky criminal file could more clearly demonstrate comparability is unknown. In a similar case heard on appeal, State v. Thiefault, the Washington Supreme Court held that where it was equally likely that further documentation would or would not aid in determining comparability, remand was the appropriate remedy. 160 Wn.2d 409, 158 P.3d 580 (2007). However, in the context of a personal restraint petition “equally likely” is not the standard; rather, Crawford has the burden to show prejudice from counsel’s deficient representation.
¶30 While the record does not disclose that defense counsel turned over every stone on the comparability issue, neither does it demonstrate deficient representation. There is a strong presumption that counsel has rendered adequate assistance and exercised reasonable professional judgment in representing the defendant. State v. Benn, 120 Wn.2d 631, 665, 845 P.2d 289 (1993). Here, Crawford’s counsel may well have been aware of other documents available to address the alleged comparability gaps.1
*800¶31 The question is not whether the record demonstrated comparability, which was a question for direct appeal, not a personal restraint petition. Rather, the question here is whether the record shows that counsel was ineffective in addressing comparability at sentencing. On that issue, Crawford has failed to carry his burden by showing only possibilities, not probabilities. His petition fails.
¶32 I join the majority on all other issues.

 The only “gaps” are the age difference between Crawford and his victim and whether Crawford was married to the victim. In his plea statement Crawford admits that his victim was 7 years old. That Crawford was older than 10 would certainly be disclosed by the file, as he was charged as an adult. That he would not *800legally be married to his 7-year-old niece can be determined by reference to state law.